PER CURIAM HEADING




NO. 12-02-00175-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


GARY WAYNE MCCLOUD,§
	APPEAL FROM THE 355TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	HOOD COUNTY, TEXAS




MEMORANDUM OPINION (1)
 This appeal is being dismissed because Appellant has failed, after notice, to pay or make
arrangements to pay the trial court clerk's fee for preparing the clerk's record.  Appellant's sentence
was imposed on May 30, 2002, and by extension of time, the clerk's record was due on October 28,
2002.On October 18, 2002, the clerk notified this court by letter that the reason for the delay in filing
was that Appellant had not made a claim of indigence and had failed to either pay or make
arrangements to pay for the preparing of the clerk's record.  On October 23, 2002, this court
informed Appellant that, pursuant to Tex. R. App. P. 37.3(b) and 42.3(c), the appeal would be
dismissed unless proof of full payment to the clerk was provided on or before November 4, 2002.
	As of November 6, 2002, Appellant has neither provided proof of full payment or otherwise
responded to this Court's notice.  Accordingly, the appeal is dismissed.  Tex. R. App. P. 37.3(b),
42.3(c).      
Opinion delivered November 8, 2002.
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.


(DO NOT PUBLISH)







COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

JUDGMENT


November 8, 2002


NO. 12-02-00175-CR


GARY WAYNE MCCLOUD,

Appellant

V.

THE STATE OF TEXAS,

Appellee





  Appeal from the 355th Judicial District Court
  of Hood County, Texas. (Tr. Ct. No. 8547)







			THIS CAUSE came to be heard on the appellate record, and the same being
inspected, because it is the opinion of this Court that the appeal should be Dismissed, it is hereby
ORDERED, ADJUDGED and DECREED by the court that the appeal be Dismissed in accordance
with the opinion of this Court, and that this decision be certified to the court below for observance.
			By memorandum opinion.
 Panel consisted of Gohmert, Jr.,C.J., Worthen, J., and Griffith, J.
1.  See Tex. R. App. P. 47.1.